oN DO FP WYO =

Nd RO RO PRO PO PN PNPM PMO NM AB A B= |= a= as oa os a |
ON OO FP WN | CO Oo WON OO BW NY | OC CO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

YAHTHYAH YAHVAH, NO. CV 19-2799-MWF (AGR)
Plaintiff,
V. ORDER OF DISMISSAL
COUNTY OF LOS ANGELES,
Defendants.

 

On February 6, 2020, the Court dismissed Plaintiffs Complaint with leave to
file a First Amended Complaint within 30 days after entry of the order. The Court
warned Plaintiff that failure to file a timely First Amended Complaint may result in
dismissal of the complaint. (Dkt. No. 18.)

Plaintiff failed to file a First Amended Complaint or request an extension of
time to do so.

Accordingly, IT |S ORDERED that this action is DISMISSED.

IT IS SO ORDERED.

        

DATED: March 16, 2020 a “{
CRE

United States Disffitt Judge

 
